UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT                              FILED
                                                                                  AUG 17 2011
UNITED STATES OF AMERICA,                        No. 10-10004
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

              Plaintiff - Appellee,              D.C. No. 4:08-cr-01070-RCC-
                                                 CRP-1
  v.                                             District of Arizona,
                                                 Tucson
ALLEN MICHAEL DONAHUE,

              Defendant - Appellant.             ORDER


Before: GOULD and CALLAHAN, Circuit Judges, and KORMAN, Senior District
Judge.*

       We recall the mandate, which issued prematurely on February 8, 2011.

       On January 14, 2011, we filed a memorandum disposition retaining

appellate jurisdiction and remanding to the district court with instructions to

answer two questions. The district court issued an order on August 1, 2011,

answering those questions. In light of the district court’s order, we affirm. Because

at trial the district court “had the opportunity to do exactly what [it] would have

done had [it] held an evidentiary hearing” and “understood that suppression was on

the table,” and because the court’s order clarifies that it would have denied a



       *
             The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
renewed motion to suppress had Donahue renewed that motion, we hold that the

claimed violation of Donahue’s due process rights was “cured” at trial. United

States v. Hernandez-Acuna, 498 F.3d 942, 945 (9th Cir. 2007).

      The mandate shall re-issue pursuant to Federal Rule of Appellate Procedure

41.

      AFFIRMED.




                                         2